




REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT dated May 16, 2013 (this “Agreement”) is
entered into by and among ING U.S., INC., a Delaware corporation (the
“Company”), LION CONNECTICUT HOLDINGS INC. (the “Initial Guarantor”) and
BARCLAYS CAPITAL INC., J.P. MORGAN SECURITIES LLC and MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED (collectively with, and for and on behalf of, the
other “Initial Purchasers” named in the Purchase Agreement referred to below,
the “Initial Purchasers”).
The Company, the Initial Guarantor and the Initial Purchasers are parties to the
Purchase Agreement dated May 13, 2013 (the “Purchase Agreement”), which provides
for the sale by the Company to the Initial Purchasers of $750,000,000 aggregate
principal amount of the Company’s 5.650% Fixed-to-Floating Rate Junior
Subordinated Notes due 2053 (the “Securities”) which will be guaranteed on an
unsecured, junior subordinated basis by the Guarantor. As an inducement to the
Initial Purchasers to enter into the Purchase Agreement, the Company and the
Guarantor have agreed to provide to the Initial Purchasers and their direct and
indirect transferees the registration rights set forth in this Agreement. The
execution and delivery of this Agreement is a condition to the closing under the
Purchase Agreement.
In consideration of the foregoing, the parties hereto agree as follows:
1.    Definitions. As used in this Agreement, the following terms shall have the
following meanings:
“2018 Notes” shall mean the Company’s 2.9% Senior Notes due 2018.
“2018 Registration Rights Agreement” shall mean the registration rights
agreement dated February 11, 2013 among the Company, the Initial Guarantor, and
Deutsche Bank Securities Inc., J.P. Morgan Securities LLC, RBC Capital Markets,
LLC and SunTrust Robinson Humphrey, Inc.
“2022 Notes” shall mean the Company’s 5.5% Senior Notes due 2022.
“2022 Registration Rights Agreement” shall mean the registration rights
agreement dated July 13, 2012 among the Company, the Initial Guarantor, and
Citigroup Global Markets Inc., J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Morgan Stanley & Co. LLC.
“Additional Guarantor” shall mean any subsidiary of the Company that executes a
Guarantee under the Indenture after the date of this Agreement.
“Additional Interest” shall have the meaning set forth in Section 2(e)(i)
hereof.
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
“Company” shall have the meaning set forth in the preamble and shall also
include the

1

--------------------------------------------------------------------------------




Company’s successors.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.
“Exchange Offer” shall mean the exchange offer by the Company and the Guarantor
of Exchange Securities for Registrable Securities pursuant to Section 2(a)
hereof.
“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.
“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.
“Exchange Securities” shall mean unsecured, junior subordinated notes issued by
the Company and guaranteed by the Guarantor under the Indenture containing terms
identical to the Securities (except that the Exchange Securities will not be
subject to restrictions on transfer or to any increase in annual interest rate
for failure to comply with this Agreement) and to be offered to Holders of
Securities in exchange for Securities pursuant to the Exchange Offer.
“FINRA” means the Financial Industry Regulatory Authority, Inc.
“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Company or used or
referred to by the Company in connection with the sale of the Registrable
Securities or the Exchange Securities.
“Guarantees” shall mean the guarantee of the Securities and guarantee of the
Exchange Securities by the Guarantor under the Indenture.
“Guarantor” shall mean the Initial Guarantor and any other subsidiary of the
Company that Guarantees the Securities pursuant to the Indenture.
“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that, for purposes of Section 4 and Section 5 hereof, the
term “Holders” shall include Participating Broker-Dealers.
“Indemnified Holders” shall have the meaning set forth in Section 5(c) hereof.
“Indemnified Offering Documents” shall have the meaning set forth in Section
5(a) hereof.
“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

2

--------------------------------------------------------------------------------




“Indemnified Registration Statement” shall have the meaning set forth in Section
5(a) hereof.
“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.
“Indenture” shall mean the junior subordinated indenture dated as of May 16,
2013 among the Company, the Initial Guarantor and U.S. Bank National
Association, as trustee (the “Trustee”), as supplemented by the First
Supplemental Indenture dated May 16, 2013 among the Company, the Initial
Guarantor and the Trustee relating to the Securities, and as the same may be
amended from time to time in accordance with the terms thereof.
“Initial Purchasers” shall have the meaning set forth in the preamble.
“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.
“Issue Date” shall mean May 16, 2013.
“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.
“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Company shall issue any additional Securities under the Indenture prior to
consummation of the Exchange Offer or, if applicable, the effectiveness of any
Shelf Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class for purposes of determining whether the consent or approval of Holders of
a specified percentage of Registrable Securities has been obtained.
“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Company
upon receipt of a Shelf Request from such Holder.
“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.
“Participating Holder” shall mean any Holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 2(b) hereof.
“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments

3

--------------------------------------------------------------------------------




and supplements to such prospectus, and in each case including any document
incorporated by reference therein.
“Prospectus Delivery Period” shall have the meaning set forth in Section 4(b)
hereof.
“Purchase Agreement” shall have the meaning set forth in the preamble.
“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has become effective under the Securities Act and
such Securities have been exchanged or disposed of pursuant to such Registration
Statement, provided, that Securities not disposed of pursuant to a Shelf
Registration Statement shall cease to be Registrable Securities one year from
the date the Shelf Registration Statement is declared effective by the SEC (with
such one-year period to be extended by the duration of any Suspension Period
that shall occur prior to the expiration of such period), (ii) when such
Securities cease to be outstanding or (iii) except in the case of Securities
that otherwise remain Registrable Securities and that are held by an Initial
Purchaser and that are ineligible to be exchanged in the Exchange Offer, when
the Exchange Offer is consummated.
“Registration Default” shall mean the occurrence of any of the following: (i)
the Exchange Offer Registration Statement has not been filed with the SEC by the
Target Filing Date, (ii) the Exchange Offer is not completed on or prior to the
Target Completion Date, (iii) the Shelf Registration Statement, if required
pursuant to Section 2(b)(i) or Section 2(b)(ii) hereof, has not become effective
on or prior to the Target Completion Date, (iv) if the Company receives a Shelf
Request pursuant to Section 2(b)(iii) hereof, the Shelf Registration Statement
required to be filed thereby has not become effective by the later of (a) the
Target Completion Date and (b) 90 days after delivery of such Shelf Request,
(v) the Shelf Registration Statement, if required by this Agreement, has become
effective and thereafter ceases to be effective or the Prospectus contained
therein ceases to be usable, in each case whether or not permitted by this
Agreement, within a period of one year from such effectiveness (or such shorter
period as any Registrable Securities are outstanding); provided that it shall
not be a Registration Default under this clause (v) if the period or periods
during which the Shelf Registration Statement ceases to be effective or the
Prospectus ceases to be usable (each such period, a “Suspension Period”) are
less than, in aggregate, 90 days in length; and provided, further, that such one
year period shall be extended by one day for each day of a Suspension Period, or
(vi) if a “Shelf Registration Statement” (as defined in the 2018 Registration
Rights Agreement or the 2022 Registration Rights Agreement) has become effective
and no Shelf Registration Statement registering the Registrable Securities for
sale has yet become effective.
“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantor with this Agreement, including
without limitation: (i) all SEC, stock exchange or FINRA registration and filing
fees, (ii) all fees and expenses incurred in connection with compliance with
state securities or blue sky laws (including reasonable fees and disbursements
of counsel for any Underwriters in connection with blue sky qualification of any
Registrable Securities sold pursuant to a Shelf Registration Statement),
(iii) all expenses of any Persons in preparing or assisting in preparing, word
processing, printing and distributing any Registration Statement, any
Prospectus, any Free Writing Prospectus and any amendments or supplements
thereto, any underwriting agreements, securities sales agreements or other
similar agreements and any other documents relating to the performance of and
compliance with this

4

--------------------------------------------------------------------------------




Agreement, (iv) all rating agency fees, (v) all fees and disbursements relating
to the qualification of the Indenture under applicable securities laws, (vi) the
fees and disbursements of the Trustee and its counsel, (vii) the fees and
disbursements of counsel for the Company and the Guarantor and, in the case of a
Shelf Registration Statement, the fees and disbursements of one counsel for the
Participating Holders (which counsel shall be selected by the Participating
Holders holding a majority of the aggregate principal amount of Registrable
Securities held by such Participating Holders and which counsel shall be
reasonably acceptable to the Company) and (viii) the fees and disbursements of
the independent registered public accountants of the Company and the Guarantor,
including the expenses of any special audits or “comfort” letters required by or
incident to the performance of and compliance with this Agreement, but excluding
fees and expenses of counsel to the Underwriters (other than fees and expenses
set forth in clause (ii) above) or the Holders and underwriting discounts and
commissions, brokerage commissions and transfer taxes, if any, relating to the
sale or disposition of Registrable Securities by a Holder.
“Registration Statement” shall mean any registration statement of the Company
and the Guarantor that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.
“SEC” shall mean the United States Securities and Exchange Commission.
“Securities” shall have the meaning set forth in the preamble.
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.
“Senior Notes Registration Statement” means an “Exchange Offer Registration
Statement” (as defined in the 2018 Registration Rights Agreement or the 2022
Registration Rights Agreement).
“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.
“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.
“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantor that covers all or a portion of the Registrable
Securities on an appropriate form under Rule 415 under the Securities Act, or
any similar rule that may be adopted by the SEC, and all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein or deemed a part
thereof, all exhibits thereto and any document incorporated by reference
therein.
“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.
“Staff” shall mean the staff of the SEC.
“Suspension Period” shall have the meaning set forth in the definition of the
term “Registration Default.”

5

--------------------------------------------------------------------------------




“Target Completion Date” shall mean the earliest of (i) the date which is 30
days after the effectiveness of a Senior Notes Registration Statement, (ii) the
date which is 120 days after the Issue Date and (iii) the earlier of (a) the
date on which the Company’s exchange offer for the 2018 Notes pursuant to the
2018 Registration Rights Agreement is completed and (b) the date on which the
Company’s exchange offer for the 2022 Notes pursuant to the 2022 Registration
Rights Agreement is completed.
“Target Filing Date” shall have the meaning set forth in Section 2(a) hereof.
“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.
“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.
“Underwriter” shall have the meaning set forth in Section 3(e) hereof.
“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.
2.    Registration Under the Securities Act. (a) To the extent not prohibited by
any applicable law or applicable interpretations of the Staff, the Company and
the Guarantor shall use their reasonable best efforts to (x) cause to be filed
an Exchange Offer Registration Statement with the SEC within 45 days after the
Issue Date (or, if earlier, on the date the Company files a Senior Notes
Registration Statement; such earliest date, the “Target Filing Date”), covering
an offer to the Holders of the Registrable Securities to exchange the
Registrable Securities for Exchange Securities and (y) have such Registration
Statement become and remain effective until 180 days after the last Exchange
Date (as defined below) for use by one or more Participating Broker-Dealers
pursuant to Section 4(b) hereof. The Company and the Guarantor shall use their
reasonable best efforts to complete the Exchange Offer not later than the Target
Completion Date.
The Company and the Guarantor shall commence the Exchange Offer by mailing the
related Prospectus and other accompanying documents to each Holder stating, in
addition to such other disclosures as are required by applicable law,
substantially the following:
(i)
that the Exchange Offer is being made pursuant to this Agreement and that all
Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

(ii)
the dates of acceptance for exchange (which shall be a period of at least 20
Business Days from the date such notice is mailed) (the “Exchange Dates”);

(iii)
that any Registrable Security not tendered will remain outstanding and continue
to accrue interest but will not retain any rights under this Agreement, except
as otherwise specified in Section 2(b) hereof;

(iv)
that any Holder electing to have a Registrable Security exchanged pursuant to
the Exchange Offer will be required to (A) surrender such Registrable Security,
together with appropriate accompanying documents, to the institution and at the
address and in the manner specified in the notice, or (B) effect such exchange
otherwise in compliance with the applicable


6

--------------------------------------------------------------------------------




procedures of the depositary for such Registrable Security, in each case prior
to the close of business on the last Exchange Date; and
(v)
that any Holder will be entitled to withdraw its election, not later than the
close of business on the last Exchange Date, by (A) sending to the institution
and at the address specified in the notice, a telegram, facsimile transmission
or letter setting forth the name of such Holder, the principal amount of
Registrable Securities delivered for exchange and a statement that such Holder
is withdrawing its election to have such Securities exchanged or (B) effecting
such withdrawal in compliance with the applicable procedures of the depositary
for the Registrable Securities.

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company and the Guarantor that (1) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(2) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (3) it is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of the Company or the Guarantor
and (4) if such Holder is a broker-dealer that will receive Exchange Securities
for its own account in exchange for Registrable Securities that were acquired as
a result of market-making or other trading activities, then such Holder will
deliver a Prospectus (or, to the extent permitted by law, make available a
Prospectus to purchasers) in connection with any resale of such Exchange
Securities.
As soon as practicable after the last Exchange Date, the Company and the
Guarantor shall:
(I)
accept for exchange Registrable Securities or portions thereof validly tendered
and not properly withdrawn pursuant to the Exchange Offer; and

(II)
deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities tendered by such Holder.

The Company and the Guarantor shall use their reasonable best efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.
For the avoidance of doubt, notwithstanding any provision of this Section 2(a)
purporting to require physical mailing, delivery or acceptance of any document
or instrument, the Company and the Guarantor may conduct the Exchange Offer
exclusively through the automated tender offer program of the Depository Trust
Company or any successor or similar system permitting electronic transmittal,
tender and acceptance of documents and instruments, provided that this provision
shall apply only to Registrable Securities held in the form of beneficial
interests in a global note deposited with (or held by a custodian for) the
Depository Trust Company.

7

--------------------------------------------------------------------------------




(b)    If (i) the Company and the Guarantor determine that the Exchange Offer
may not be completed as soon as practicable after the last Exchange Date because
completion of the exchange would violate any applicable law or applicable
interpretations of the Staff, (ii) the Exchange Offer is not for any other
reason completed by the Target Completion Date or (iii) upon receipt of a
written request (a “Shelf Request”) from any Initial Purchaser representing that
it holds Registrable Securities that are or were ineligible to be exchanged in
the Exchange Offer, in each case unless the Company and Guarantor shall have
previously done so, the Company and the Guarantor shall use their reasonable
best efforts to cause to be filed as soon as practicable after the Target
Completion Date or, if later, the date of the Shelf Request, a Shelf
Registration Statement providing for the sale of all the Registrable Securities
by the Holders thereof and to have such Shelf Registration Statement become
effective; provided that no Holder will be entitled to have any Registrable
Securities included in any Shelf Registration Statement, or entitled to use the
prospectus forming a part of such Shelf Registration Statement, until such
Holder shall have delivered a completed and signed Notice and Questionnaire and
provided such other information regarding such Holder to the Company as is
contemplated by Section 3(b) hereof.
In the event that the Company and the Guarantor are required to file a Shelf
Registration Statement pursuant to clause (iii) of the preceding sentence, the
Company and the Guarantor shall use their reasonable best efforts to file and
have become effective both an Exchange Offer Registration Statement pursuant to
Section 2(a) hereof with respect to all Registrable Securities and a Shelf
Registration Statement (which may be a combined Registration Statement with the
Exchange Offer Registration Statement) with respect to offers and sales of
Registrable Securities held by the Initial Purchasers after completion of the
Exchange Offer.
The Company and the Guarantor agree to use their reasonable best efforts to keep
the Shelf Registration Statement continuously effective until the Securities
cease to be Registrable Securities (the “Shelf Effectiveness Period”). The
Company and the Guarantor further agree to supplement or amend the Shelf
Registration Statement, the related Prospectus and any Free Writing Prospectus
if required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement or
by the Securities Act or by any other rules and regulations thereunder or if
reasonably requested by a Holder of Registrable Securities with respect to
information relating to such Holder, and to use their reasonable best efforts to
cause any such amendment to become effective, if required, and such Shelf
Registration Statement, Prospectus or Free Writing Prospectus, as the case may
be, to become usable as soon as thereafter practicable. The Company and the
Guarantor agree to furnish to the Participating Holders copies of any such
supplement or amendment promptly after its being used or filed with the SEC.
(c)    The Company and the Guarantor shall pay all Registration Expenses in
connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.
(d)    An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf

8

--------------------------------------------------------------------------------




Registration Statement pursuant to Section 2(b) hereof will not be deemed to
have become effective unless it has been declared effective by the SEC or is
automatically effective upon filing with the SEC as provided by Rule 462 under
the Securities Act.
(e)    (i) If a Registration Default occurs, the interest rate on the
Registrable Securities will be increased by the following amounts (hereinafter
referred to as “Additional Interest”) (A) 0.25% per annum for the first 90-day
period beginning on the day immediately following such Registration Default and
(B) an additional 0.25% per annum with respect to each subsequent 90-day period,
in each case until and including the date such Registration Default ends,
provided that the maximum increase shall be 1.00% per annum.
(ii)    A Registration Default ends when the Securities cease to be Registrable
Securities or, if earlier, (1) in the case of a Registration Default under
clause (i) of the definition thereof, when the Exchange Offer Registration
Statement or the Shelf Registration Statement is filed with the SEC, (2) in the
case of a Registration Default under clause (ii) of the definition thereof, when
the Exchange Offer is completed or when the Shelf Registration Statement becomes
effective, (3) in the case of a Registration Default under clause (iii) or (iv)
of the definition thereof, when the Shelf Registration Statement becomes
effective, (4) in the case of a Registration Default under clause (v) of the
definition thereof, when the Shelf Registration Statement again becomes
effective or the Prospectus again becomes usable, or (5) in the case of a
Registration Default under clause (vi) of the definition thereof, when a Shelf
Registration Statement registering the Registrable Securities becomes effective
(subject to clause (v) of the “Registration Default” definition). If at any time
more than one Registration Default has occurred and is continuing, then, until
the next date that there is no Registration Default, the increase in interest
rate provided for by this paragraph shall apply as if there occurred a single
Registration Default that begins on the date that the earliest such Registration
Default occurred and ends on such next date that there is no Registration
Default.
(f)    The payment of Additional Interest as provided in Section 2(e)(i) hereof
shall be the sole and exclusive remedy available to any Holder or Initial
Purchaser for a Registration Default. For the avoidance of doubt, no Holder,
Initial Purchaser or other party shall seek or be entitled to specific
performance of the Company’s or Guarantor’s obligations hereunder.
3.    Registration Procedures. (a) In connection with their obligations pursuant
to Section 2(a) and Section 2(b) hereof, the Company and the Guarantor shall as
expeditiously as possible:
(i)    prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (A) shall be selected by the Company
and the Guarantor, (B) shall, in the case of a Shelf Registration, be available
for the sale of the Registrable Securities by the Holders thereof and (C) shall
comply as to form in all material respects with the requirements of the
applicable form and include (including through incorporation by reference, if
available to the Company and Guarantor) all financial statements required by the
SEC to be filed therewith;
(ii)    prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period in accordance with
Section 2 hereof and cause each Prospectus to be supplemented by any required
prospectus supplement and, as so supplemented, to be filed pursuant to Rule 424
under the Securities Act;

9

--------------------------------------------------------------------------------




(iii)    to the extent any Free Writing Prospectus is used, comply with Rule 433
under the Securities Act in connection therewith;
(iv)    in the case of a Shelf Registration, furnish to each Participating
Holder and to each Underwriter of an Underwritten Offering of Registrable
Securities, if any, without charge, as many copies of each Prospectus,
preliminary prospectus or Free Writing Prospectus, and any amendment or
supplement thereto, as such Participating Holder, counsel or Underwriter may
reasonably request in order to facilitate the sale or other disposition of the
Registrable Securities thereunder; and, subject to Section 3(c) hereof, the
Company and the Guarantor consent to the use of such Prospectus, preliminary
prospectus or such Free Writing Prospectus and any amendment or supplement
thereto in accordance with applicable law by each of the Participating Holders
and any such Underwriters in connection with the offering and sale of the
Registrable Securities covered by and in the manner described in such
Prospectus, preliminary prospectus or such Free Writing Prospectus or any
amendment or supplement thereto in accordance with applicable law;
(v)    in the case of a Shelf Registration, use their reasonable best efforts to
register or qualify the Registrable Securities under all applicable state
securities or blue sky laws of such jurisdictions as any Participating Holder
shall reasonably request in writing by the time the applicable Registration
Statement becomes effective; cooperate with such Participating Holders in
connection with any filings required to be made with FINRA; and do any and all
other acts and things that may be reasonably necessary or advisable to enable
each Participating Holder to complete the disposition in each such jurisdiction
of the Registrable Securities owned by such Participating Holder; provided that
neither the Company nor the Guarantor shall be required to (1) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (2) consent
to service of process in any such jurisdiction or (3) subject itself to taxation
in any such jurisdiction if it is not otherwise subject to such taxation;
(vi)    in the case of a Shelf Registration, notify each Participating Holder
promptly and, if requested by any such Participating Holder, confirm such advice
in writing (1) when a Shelf Registration Statement has become effective, when
any post-effective amendment thereto has been filed and becomes effective, when
any Free Writing Prospectus covering Registrable Securities has been filed or
any amendment or supplement to the Prospectus or any Free Writing Prospectus
covering Registrable Securities has been filed, (2) of the issuance by the SEC
or any state securities authority of any stop order suspending the effectiveness
of a Registration Statement or the initiation of any proceedings for that
purpose, including the receipt by the Company of any notice of objection of the
SEC to the use of a Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act, (3) if the Company
or the Guarantor receives any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose, or (4) of the happening of any
event during the Shelf Effectiveness Period that makes any statement made in the
Shelf Registration Statement or the related Prospectus or any Free Writing
Prospectus covering Registrable Securities untrue in any material respect or
that requires the making of any changes in the Shelf Registration Statement or
the related Prospectus or any Free Writing Prospectus covering Registrable
Securities in order to make the statements therein not misleading;
(vii)    use their reasonable best efforts to obtain the withdrawal of any order
suspending

10

--------------------------------------------------------------------------------




the effectiveness of a Registration Statement or, in the case of a Shelf
Registration, the resolution of any objection of the SEC pursuant to Rule
401(g)(2) under the Securities Act, including by filing an amendment to such
Registration Statement on the proper form, and provide prompt notice to each
Holder or Participating Holder of the withdrawal of any such order or such
resolution;
(viii)    in the case of a Shelf Registration, furnish to each Participating
Holder, without charge, at least one conformed copy of each Registration
Statement and any post-effective amendment thereto (without any documents
incorporated therein by reference or exhibits thereto, unless requested);
(ix)    in the case of a Shelf Registration, cooperate with the Participating
Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as such Participating Holders may reasonably request at least two
Business Days prior to the closing of any sale of Registrable Securities;
(x)    upon the occurrence of any event contemplated by Section 3(a)(vi)(4)
hereof, use their reasonable best efforts to prepare and file with the SEC a
supplement or post-effective amendment to the applicable Exchange Offer
Registration Statement or Shelf Registration Statement or the related Prospectus
or any Free Writing Prospectus covering Registrable Securities or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered (or, to the extent permitted by law, made available) to
purchasers of the Registrable Securities, such Prospectus or Free Writing
Prospectus, as the case may be, will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and the Company and the Guarantor shall notify the Participating
Holders (in the case of a Shelf Registration Statement) and any Participating
Broker-Dealers known to the Company (in the case of an Exchange Offer
Registration Statement) to suspend use of the Prospectus or any Free Writing
Prospectus covering Registrable Securities as promptly as practicable after the
occurrence of such an event, and such Participating Holders and Participating
Broker-Dealers, as applicable, hereby agree to suspend use of the Prospectus or
any Free Writing Prospectus, as the case may be, until the Company and the
Guarantor have amended or supplemented the Prospectus or the Free Writing
Prospectus, as the case may be, to correct such misstatement or omission;
(xi)    in the case of a Shelf Registration Statement, a reasonable time prior
to the filing of any Shelf Registration Statement, any Prospectus contained
therein, any Free Writing Prospectus relating to Registrable Securities, any
amendment to a Shelf Registration Statement or amendment or supplement to a
Prospectus contained therein or a Free Writing Prospectus relating to
Registrable Securities or of any document that is to be incorporated by
reference into a Shelf Registration Statement, a Prospectus contained therein or
a Free Writing Prospectus relating to Registrable Securities after the initial
filing of a Shelf Registration Statement, provide copies of such document to the
Initial Purchasers, as representatives of the Participating Holders and make
such of the representatives of the Company and the Guarantor as shall be
reasonably requested by the Initial Purchasers available for discussion of such
document; and the Company and the Guarantor shall not, at any time after initial
filing of a Shelf Registration Statement, use or file any Prospectus

11

--------------------------------------------------------------------------------




contained therein, any Free Writing Prospectus relating to Registrable
Securities, any amendment of or supplement to a Shelf Registration Statement or
a Prospectus contained therein or a Free Writing Prospectus relating to
Registrable Securities, or any document that is to be incorporated by reference
into a Shelf Registration Statement, a Prospectus contained therein or a Free
Writing Prospectus relating to Registrable Securities, of which the Initial
Purchasers shall not have previously been advised and furnished a copy or to
which the Initial Purchasers shall reasonably object; provided that the
requirements of this paragraph shall not apply to the Company’s annual report on
Form 10-K, its quarterly reports on Form 10-Q, its current reports on Form 8-K
or any other documents filed pursuant to Sections 13(a), 13(c), 14 or 15(d) of
the Exchange Act;
(xii)    obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the initial effective date of a
Registration Statement;
(xiii)    cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their reasonable best efforts to cause the Trustee to execute,
all documents as may be required to effect such changes and all other forms and
documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner;
(xiv)    in the case of a Shelf Registration, upon reasonable notice make
available for inspection by a representative of the Participating Holders (an
“Inspector”), any Underwriter participating in any disposition pursuant to such
Shelf Registration Statement, any attorney or accountant designated by a
majority in aggregate principal amount of the Securities held by the
Participating Holders and any attorney or accountant designated by such
Underwriter, at reasonable times and in a reasonable manner, all pertinent
financial and other records, documents and properties of the Company and its
subsidiaries, and cause the respective officers, directors and employees of the
Company and the Guarantor to supply all information reasonably requested by any
such Inspector, Underwriter, attorney or accountant in connection with a Shelf
Registration Statement; provided that such Inspector, Underwriter, attorneys or
accountants shall be acceptable to the Company in its judgment reasonably
exercised and shall agree to enter into a written confidentiality agreement
mutually acceptable to the Company and such Inspector, Underwriter, attorneys or
accountants regarding any records, information or documents that are designated
by the Company as confidential unless (a) such records, information or documents
are available to the public or (b) disclosure of such records, information or
documents is required by a court or administrative or other governmental or
regulatory order after the exhaustion of appeals therefrom, and to use such
information obtained pursuant to this provision only in connection with the
transaction for which such information was obtained, and not for any other
purpose;
(xv)    if reasonably requested by any Participating Holder, promptly include in
a Prospectus supplement or post-effective amendment such information with
respect to such Participating Holder as such Participating Holder reasonably
requests to be included therein and make all required filings of such Prospectus
supplement or such post-effective amendment as soon as the Company has received
notification of the matters to be so included in such filing;
(xvi)    in the case of a Shelf Registration, upon the request of the Holders of
a majority in

12

--------------------------------------------------------------------------------




principal amount of the Registrable Securities covered by the Shelf Registration
Statement, enter into such customary agreements in order to expedite or
facilitate the disposition of such Registrable Securities in an Underwritten
Offering and in such connection, use commercially reasonable efforts to (1) make
such representations and warranties to the Underwriters of such Registrable
Securities with respect to the business of the Company and its subsidiaries and
the Shelf Registration Statement, Prospectus contained therein, any Free Writing
Prospectus relating to Registrable Securities and documents incorporated by
reference or deemed incorporated by reference, if any, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings, (2) obtain opinions of counsel to the Company and the
Guarantor (which counsel and opinions, in form, scope and substance, shall be
reasonably satisfactory to such Underwriters and their counsel) addressed to
each Underwriter of Registrable Securities, covering the matters customarily
covered in opinions requested in underwritten offerings, (3) obtain “comfort”
letters from the independent registered public accountants of the Company and
the Guarantor (and, if necessary, any other registered public accountant of any
subsidiary of the Company or the Guarantor, or of any business acquired by the
Company or the Guarantor for which financial statements and financial data are
or are required to be included in the Shelf Registration Statement) addressed to
each Underwriter of Registrable Securities, such letters to be in customary form
and covering matters of the type customarily covered in “comfort” letters in
connection with underwritten offerings, and (4) deliver such documents and
certificates as may be reasonably requested by the Underwriters, and which are
customarily delivered in underwritten offerings, to evidence the continued
validity of the representations and warranties of the Company and the Guarantor
made pursuant to clause (1) above and to evidence compliance with any customary
conditions contained in an underwriting agreement, provided however, that the
Company and Guarantor shall only be obligated to comply with this paragraph
(xvi) with respect to one Underwritten Offering; and
(xvii)    so long as any Registrable Securities remain outstanding, cause each
Additional Guarantor upon the creation or acquisition by the Company of such
Additional Guarantor (or the effectiveness of the applicable Guarantee, if
later), to execute a counterpart to this Agreement in the form attached hereto
as Annex A and to deliver such counterpart, to the Initial Purchasers no later
than five Business Days following the execution thereof.
(b)    In the case of a Shelf Registration Statement, the Company may require,
as a condition to including a Holder’s Registrable Securities on the Shelf
Registration Statement, each Holder of Registrable Securities to furnish to the
Company a Notice and Questionnaire and such other information regarding such
Holder and the proposed disposition by such Holder of such Registrable
Securities as the Company and the Guarantor may from time to time reasonably
request in writing.
(c)    Each Participating Holder and each Participating Broker-Dealer (as
defined below) agrees that, upon receipt of any notice from the Company and the
Guarantor of the happening of any event of the kind described in
Section 3(a)(vi)(2) or Section 3(a)(vi)(4) hereof, such Participating Holder or
Participating Broker-Dealer will forthwith discontinue disposition of
Registrable Securities pursuant to the Registration Statement until such
Participating Holder’s or Participating Broker-Dealer’s receipt of the copies of
the supplemented or amended Prospectus and any Free Writing Prospectus
contemplated by Section 3(a)(x) hereof and, if so directed by the Company and
the Guarantor, such Participating Holder or Participating Broker-Dealer will
deliver to the Company

13

--------------------------------------------------------------------------------




and the Guarantor all copies in its possession, other than permanent file copies
then in such Participating Holder’s or Participating Broker-Dealer’s possession,
of the Prospectus and any Free Writing Prospectus covering such Registrable
Securities that is current at the time of receipt of such notice.
(d)    If the Company and the Guarantor shall give any notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement, the
Company and the Guarantor shall extend the period during which such Registration
Statement shall be maintained effective pursuant to this Agreement by the number
of days during the period from and including the date of the giving of such
notice to and including the date when the Holders of such Registrable Securities
shall have received copies of the supplemented or amended Prospectus or any Free
Writing Prospectus necessary to resume such dispositions. Any such suspensions
shall constitute Suspension Periods subject to clause (v) of the definition of
“Registration Default” in Section 1 hereof.
(e)    The Participating Holders who desire to do so may sell such Registrable
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment bank or investment banks and manager or managers (each an
“Underwriter”) that will administer the offering will be selected by the Holders
of a majority in principal amount of the Registrable Securities included in such
offering, and shall be reasonably acceptable to the Company.
4.    Participation of Broker-Dealers in Exchange Offer. (a) The Staff has taken
the position that any broker-dealer that receives Exchange Securities for its
own account in the Exchange Offer in exchange for Securities that were acquired
by such broker-dealer as a result of market-making or other trading activities
(a “Participating Broker-Dealer”) may be deemed to be an “underwriter” within
the meaning of the Securities Act and must deliver a prospectus meeting the
requirements of the Securities Act in connection with any resale of such
Exchange Securities.
The Company and the Guarantor understand that it is the Staff’s position that if
the Prospectus contained in the Exchange Offer Registration Statement includes a
plan of distribution containing a statement to the above effect and the means by
which Participating Broker-Dealers may resell the Exchange Securities, without
naming the Participating Broker-Dealers or specifying the amount of Exchange
Securities owned by them, such Prospectus may be delivered by Participating
Broker-Dealers (or, to the extent permitted by law, made available to
purchasers) to satisfy their prospectus delivery obligation under the Securities
Act in connection with resales of Exchange Securities for their own accounts, so
long as the Prospectus otherwise meets the requirements of the Securities Act.
(b)    In light of the above, the Company and the Guarantor agree to maintain
the effectiveness of the Exchange Offer Registration Statement for a period (the
“Prospectus Delivery Period”) of up to 180 days after the last Exchange Date (as
such period may be extended pursuant to Section 3(d) hereof) for the benefit of
any Participating Broker Dealers that shall have certified to the Company in
writing that they are or anticipate that they will be Participating
Broker-Dealers, and provided further that, each such Participating Broker-Dealer
shall promptly notify the Company when they cease to hold any Registrable
Securities. The Company and the Guarantor further agree that such Participating
Broker-Dealers shall be authorized to deliver (or, to the extent permitted by
law, make available) the Prospectus contained in the Exchange Offer Registration
Statement, but

14

--------------------------------------------------------------------------------




only during the Prospectus Delivery Period in connection with the resales
contemplated by this Section 4.
(c)    The Initial Purchasers shall have no liability to the Company, the
Guarantor or any Holder with respect to any request that they may make pursuant
to Section 4(b) hereof.
5.    Indemnification and Contribution. (a) The Company and the Guarantor,
jointly and severally, agree to indemnify and hold harmless each Participating
Holder, each Participating Broker-Dealer authorized to deliver a Prospectus
under Section 4(b) hereof and each Person, if any, who controls any such
Participating Holder or Participating Broker-Dealer within the meaning of
Section 15 of the Securities Act, from and against any and all losses, claims,
damages and liabilities (including, without limitation, legal fees and other
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, (1) any untrue statement or alleged untrue statement
of a material fact contained in any Shelf Registration Statement (in the case of
a Participating Holder) or the Exchange Offer Registration Statement (in the
case of a Participating Broker-Dealer that has been so authorized under Section
4(b) hereof; such Registration Statement with respect to a Participating Holder
or such a Participating Broker-Dealer being referred to herein as an
“Indemnified Registration Statement”) or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading, or (2) any untrue statement
or alleged untrue statement of a material fact contained in any Prospectus
contained in an Indemnified Registration Statement, any Free Writing Prospectus
related to Registrable Securities (in the case of Participating Holders) or
Exchange Securities (in the case of such Participating Broker-Dealers) or any
“issuer information” (“Issuer Information”) filed or required to be filed
pursuant to Rule 433(d) under the Securities Act and related to an offer of
Registrable Securities (in the case of Participating Holders) or an offer of
Exchange Securities (in the case of such Participating Broker-Dealers; the
documents and filings referred to in this clause (2), together with each
Indemnified Registration Statement, are referred herein collectively as the
“Indemnified Offering Documents”), or any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case except insofar as such losses, claims, damages or liabilities arise
out of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to any Initial Purchaser or information relating to any
Holder furnished to the Company in writing through the Initial Purchasers or any
such Holder expressly for use therein. In connection with any Underwritten
Offering of Registrable Securities for which the Company and Guarantor are
subject to obligations under Section 3(xvi), the Company and the Guarantor,
jointly and severally, will also indemnify the Underwriters, if any, and each
Person who controls such Persons (within the meaning of the Securities Act) to
the same extent as provided above with respect to the indemnification of the
Participating Holders, if requested in connection with any Indemnified Offering
Documents used in connection with such Underwritten Offering.
(b)    Each Participating Holder and each Participating Broker-Dealer agrees,
severally and not jointly, to indemnify and hold harmless the Company, the
Guarantor, the other Participating Holders and the other Participating
Broker-Dealers, the directors of the Company and the Guarantor, each officer of
the Company and the Guarantor who signed the Registration Statement

15

--------------------------------------------------------------------------------




that is part of the Indemnified Offering Documents and each Person, if any, who
controls the Company, the Guarantor or any other Participating Holder and each
Participating Broker-Dealer within the meaning of Section 15 of the Securities
Act to the same extent as the indemnity set forth in paragraph (a) above, but
only with respect to any losses, claims, damages or liabilities that arise out
of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to such Holder furnished to the Company in writing by such
Holder expressly for use in any Indemnified Offering Documents
(c)    If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under paragraph (a) or (b) above. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 5
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded, based on
the written advice of counsel, that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm (x) for any Holder
that is an Indemnified Person (“Indemnified Holders”) and any control Persons of
such Indemnified Holder shall be designated in writing by the majority of the
Indemnified Holders (voting based on the principal amount of Securities held by
each that are covered by the Indemnified Registration Statement) and (y) in all
other cases shall be designated in writing by the Company. The Indemnifying
Person shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Person agrees to indemnify each
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an Indemnified Person shall have requested that an Indemnifying Person reimburse

16

--------------------------------------------------------------------------------




the Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.
(d)    If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantor from the offering of the Securities and the Exchange
Securities, on the one hand, and by the Indemnified Holders from receiving
Securities or Exchange Securities registered under the Securities Act, on the
other hand, or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Company and the Guarantor on the one hand and the Indemnified Holders on the
other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and the Guarantor on the one
hand and the Indemnified Holders on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company and the Guarantor or by the
Indemnified Holders and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
(e)    The Company, the Guarantor and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 5 were determined by
pro rata allocation (even if the Indemnified Holders were treated as one entity
for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (d) above. The
amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages and liabilities referred to in paragraph (d) above shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim. Notwithstanding the provisions of this Section 5, in no event
shall an Indemnified Holder be required to contribute any amount in excess of
the amount by which the total price at which the Securities sold by such
Indemnified Holder exceeds the amount of any damages that such Indemnified
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be

17

--------------------------------------------------------------------------------




entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Indemnified Holders’ obligations to contribute pursuant
to this Section 5 are several and not joint.
(f)    The remedies provided for in this Section 5 are not exclusive and shall
not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.
(g)    The indemnity and contribution provisions contained in this Section 5
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
any Indemnified Holder or any Person controlling any Indemnified Holder, or by
or on behalf of the Company or the Guarantor or the officers or directors of or
any Person controlling the Company or the Guarantor, (iii) acceptance of any of
the Exchange Securities and (iv) any sale of Registrable Securities pursuant to
a Shelf Registration Statement.
6.    General.
(a)    No Inconsistent Agreements. The Company and the Guarantor represent,
warrant and agree that (i) the rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by the Company
or the Guarantor under any other agreement and (ii) neither the Company nor the
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.
(b)    Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and the Guarantor have obtained the written consent of
Holders of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent; provided that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 5 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder.
(c)    Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telecopier, or any courier guaranteeing overnight delivery (i) if to a
Holder, at the most current address given by such Holder to the Company by means
of a notice given in accordance with the provisions of this Section 6(c), which
address initially is, with respect to the Initial Purchasers, the address set
forth in the Purchase Agreement; (ii) if to the Company and the Guarantor,
initially at the Company’s address set forth in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c); and (iii) to such other persons at their
respective addresses as provided in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c). All such notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when receipt is acknowledged, if telecopied; and on the next Business
Day if timely delivered to an air courier guaranteeing overnight delivery.
Copies of all such notices, demands or other

18

--------------------------------------------------------------------------------




communications shall be concurrently delivered by the Person giving the same to
the Trustee, at the address specified in the Indenture.
(d)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture. Any successor to the
Company, whether by merger, consolidation or other transaction, shall expressly
assume the obligations of the Company hereunder. If any transferee of any Holder
shall acquire Registrable Securities in any manner, whether by operation of law
or otherwise, such Registrable Securities shall be held subject to all the terms
of this Agreement, and by taking and holding such Registrable Securities such
Person shall be conclusively deemed to have agreed to be bound by and to perform
all of the terms and provisions of this Agreement and such Person shall be
entitled to receive the benefits hereof. The Initial Purchasers (in their
capacity as Initial Purchasers) shall have no liability or obligation to the
Company or the Guarantor with respect to any failure by a Holder to comply with,
or any breach by any Holder of, any of the obligations of such Holder under this
Agreement.
(e)    Third Party Beneficiaries. Each Holder shall be a third party beneficiary
to the agreements made hereunder between the Company and the Guarantor, on the
one hand, and, the Initial Purchasers, on the other hand, and shall have the
right to enforce such agreements directly to the extent it deems such
enforcement necessary or advisable to protect its rights or the rights of other
Holders hereunder.
(f)    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
(g)    Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.
(h)    Governing Law. This Agreement, and any claim, controversy or dispute
arising under or related to this Agreement, shall be governed by and construed
in accordance with the laws of the State of New York.
(i)    Entire Agreement; Severability. This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto. If any
term, provision, covenant or restriction contained in this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable or
against public policy, the remainder of the terms, provisions, covenants and
restrictions contained herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated. The Company, the Guarantor and the
Initial Purchasers shall endeavor in good faith negotiations to replace the
invalid, void or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, void or
unenforceable provisions.
[Signature Pages Follow]

19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
ING U.S., INC.
By:    /s/ Alain M. Karaoglan
___________________________


Name:    Alain M. Karaoglan
Title:    Executive Vice President and
Chief Operating Officer


By:    /s/ Ewout L. Steenbergen
________________________________


Name:    Ewout L. Steenbergen
Title:    Executive Vice President and
Chief Financial Officer


LION CONNECTICUT HOLDINGS INC.
By:    /s/ Alain M. Karaoglan
___________________________


Name:    Alain M. Karaoglan
Title:    Executive Vice President and
Chief Operating Officer


By:    /s/ Ewout L. Steenbergen
________________________________


Name:    Ewout L. Steenbergen
Title:    Executive Vice President and
Chief Financial Officer







[Signature Page to Registration Rights Agreement

--------------------------------------------------------------------------------




The Initial Purchasers:
BARCLAYS CAPITAL INC.
By:    /s/ Travis Barnes
________________________________
Authorized Signatory



J.P. MORGAN SECURITIES LLC
By:    /s/ Robert Bottamedi
________________________________
Authorized Signatory
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
By:    /s/ Elizabeth Rath
________________________________
Authorized Signatory
For and on behalf of the “Initial Purchasers” named in the within-mentioned
Purchase Agreement.















[Signature Page to Registration Rights Agreement

--------------------------------------------------------------------------------




Annex A
Counterpart to Registration Rights Agreement
The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated May 16, 2013
by and among ING U.S., INC., a Delaware corporation, the Guarantors party
thereto, and BARCLAYS CAPITAL INC., J.P. MORGAN SECURITIES LLC and MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED on behalf of themselves and the other
Initial Purchasers) to be bound by the terms and provisions of such Registration
Rights Agreement.
IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
________, ______.
[GUARANTOR]
By:    ________________________
Name:
Title:




